In Mandamus. Motion for judgment on the pleadings denied. Motion for leave to file amended exhibit granted. Sua sponte, an alternative writ is granted and the following schedule is set for presentation of evidence and filing of briefs pursuant to S.CtPrac.R. 10.6:
The parties shall file any evidence they intend to present within 20 days of the date of this entry, relator shall file a brief within ten days of the filing of the evidence, respondents’ shall file a brief within 20 days after the filing of relator’s brief, and relator may file a reply brief within seven days after filing of respondents’ brief. Also, the respondents are ordered to submit under seal an unredacted copy of the requested records for which they claim exemptions.